COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  JULIO A. HERNANDEZ AND                                         No. 08-18-00011-CV
  ROCIO MARTINEZ,                                 §
                                                                      Appeal from
                         Appellants,              §
                                                                  448th District Court
  v.                                              §
                                                               of El Paso County, Texas
  ENES M. KANLIC, M.D., EL PASO                   §
  COUNTY HOSPITAL DISTRICT D/B/A                                 (TC # 2016DCV3128)
  UNIVERSITY MEDICAL CENTER,                      §
  AND TEXAS TECH HEALTH
  SCIENCES CENTER,                                §

                         Appellees.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment